           Case 1:21-cr-00542-TJK Document 5 Filed 08/25/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :   CRIMINAL NO.
                                                  :
             v.                                   :   MAGISTRATE NO. 21-MJ-572 (ZMF)
                                                  :
 JONATHON OWEN SHROYER,                           :   VIOLATION:
                                                  :   18 U.S.C. § 1752(a)(1)
                     Defendant.                   :   (Entering and Remaining in a Restricted
                                                  :   Building or Grounds)
                                                  :   18 U.S.C. § 1752(a)(2)
                                                  :   (Disorderly and Disruptive Conduct in a
                                                  :   Restricted Building or Grounds)
                                                  :   40 U.S.C. § 5104(e)(2)(D)
                                                  :   (Disorderly Conduct in Capitol Grounds)
                                                  :   40 U.S.C. § 5104(e)(2)(E)
                                                  :   (Obstruct and Impede Passage Through
                                                  :   or Within Capitol Grounds)

                                   INFORMATION

       The United States Attorney charges that:

                                        COUNT ONE

       On or about January 6, 2021, within the District of Columbia, JONATHON OWEN

SHROYER, did unlawfully and knowingly enter and remain in a restricted grounds, that is, any

posted, cordoned-off, and otherwise restricted area within the United States Capitol and its

grounds, where the Vice President and Vice President-elect were temporarily visiting, without

lawful authority to do so.

       (Entering and Remaining in a Restricted Building or Grounds, in violation of Title
       18, United States Code, Section 1752(a)(1))

                                       COUNT TWO

       On or about January 6, 2021, within the District of Columbia, JONATHON OWEN

SHROYER, did knowingly, and with intent to impede and disrupt the orderly conduct of

Government business and official functions, engage in disorderly and disruptive conduct in and
           Case 1:21-cr-00542-TJK Document 5 Filed 08/25/21 Page 2 of 3




within such proximity to a restricted building and grounds, that is, any posted, cordoned-off, or

otherwise restricted area within the United States Capitol and its grounds, where the Vice President

and Vice President-elect were temporarily visiting, when and so that such conduct did, in fact,

impede and disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in
       violation of Title 18, United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, within the District of Columbia, JONATHON OWEN

SHROYER, did willfully and knowingly engage in disorderly and disruptive conduct in the

United States Capitol Grounds with the intent to impede, disrupt, and disturb the orderly conduct

of a session of Congress and either House of Congress, and the orderly conduct in that building of

a hearing before or any deliberation of, a committee of Congress or either House of Congress.

       (Disorderly Conduct in Capitol Grounds, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))




                                                 2
          Case 1:21-cr-00542-TJK Document 5 Filed 08/25/21 Page 3 of 3




                                    COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, JONATHON OWEN

SHROYER, did willfully and knowingly obstruct and impede passage through and within the

United States Capitol Grounds.

       (Obstruct or Impede Passage Through or Within Capitol Grounds, in violation of
       Title 40, United States Code, Section 5104(e)(2)(E))



                                        Respectfully Submitted,

                                        CHANNING D. PHILLIPS
                                        Acting United States Attorney

                                  By:   /s/ Thomas G. Strong
                                        Thomas G. Strong
                                        NY Bar No. 4958658
                                        Assistant United States Attorney
                                        555 4th Street, N.W.
                                        Washington, D.C. 20530
                                        (202) 252-7063
                                        thomas.strong@usdoj.gov



                                        Troy A. Edwards, Jr.
                                        N.Y. Bar 5453741
                                        Assistant United States Attorney
                                        U.S. Attorney’s Office for the District of Columbia
                                        555 4th Street, N.W.
                                        Washington, D.C. 20530
                                        (202) 252-7081
                                        troy.edwards@usdoj.gov




                                           3
